DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 09/27/2022. In the applicant’s response, the Specification was amended; claims 1, 3-4, 6, 13-14, 18, 20, 22-23, and 25 were amended; claims 2, 5, 17, 21, and 24 were cancelled. Accordingly, claims 1, 3-4, 6-16, 18-20, 22-23, and 25-31 are pending and being examined. Claims 1, 13, and 20 are independent form.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1, 3-4, 6-16, 18-20, 22-23, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kolleri (US 20180068173, hereinafter “Kolleri”). 

Regarding claim 1, Kolleri discloses a system for verifying the identity of a user (the method and system for verifying identities of individuals via facial recognition; see abstract and fig.2), the system comprising: a computing device interface (see 120 of fig.1) for receiving a facial image from a computing device of the user (“an image is received at the identity verification server from a mobile device”; see 210 of fid.2 and para.55); a facial feature extractor module (see 140 of fig.1) that receives the facial image and determines identifying features from the facial image (“a facial feature template of a face depicted in the received image is generated ”; see 212 of fig.2 and para.56); an image template database (see 144 of fig.1) coupled to the facial feature extractor module, the image template data base storing a template image associated with the user (“The facial feature template store can comprise facial feature templates generated based on one or more other images and can serve as a gallery against which probe faces are checked”; see 214 of fig.2 and para.57);
a verified image gallery database coupled to the facial feature extractor module (one or more nodes or relationships of a graph database may store the transmitted image and the corresponding profile information; see para.63); 
a general image gallery database coupled to the facial feature extractor module (one or more new nodes or relationships of the graph database may store the new image and the corresponding new profile information; see para.66); and 
a match processing module (see 140 of fig.1) operable to receive the facial image and compare the determined identifying features with the template image to determine verification of the facial image (“a facial feature template with sufficient similarity to a facial feature template in the gallery is identified”; see 216 of fig.2 and para.60); 
store the facial image as a verified image in the verified image gallery associated with the user in a verified image database if verification is determined (If a determination is made at 222 that both images depict the same person, one or more nodes and relationships of a graph database may store the transmitted image and the corresponding profile information associated with a person; see 222-224-226 of fig.2, and para.63; see owner node 912 of fig.9 which is graph data structure of a graph database owned by owner 912); and 
store the facial image in a general image gallery associated with the user in the general image gallery database if verification is not determined (If it is determined at 222 that the images do not depict the same person, one or more new nodes and relationships of the graph database may store the new profile information including the facial feature associated with the person; see 222-228-230 of fig.2, and para.65-66; see [new] person node 910 of fig.9 which is graph data structure of a graph database owned by owner 912 ).

Kolleri does not explicitly disclose two separate databases: “a verified image gallery database” for storing a facial image as a verified image associated with the user if verification is determined, and “a general image gallery database” for storing a facial image as a new image associated with the new person if verification is not determined, as recited in the claim. Indeed, Kolleri discloses a graph database, as a server, which does not only store the transmitted image and the corresponding profile information associated with the person if a determination is made at 222 that both images depict the same person, in one or more nodes and relationships of a graph database (see 222-224-226 of fig.2 and para.63), but also store the new profile information including the facial feature associated with the person if it is determined at 222 that the images do not depict the same person, in one and more new nodes and relationships of the graph database (see 222-228-230 of fig.2, and para.65-66). The difference between the method in Kolleri and the claimed invention is that: the former uses a graph database for sorting/updating a plurality of profile information for a plurality of people in different nodes and relationships, separately; and the latter uses two databases for storing the identified persons and new persons, respectively. The two methods are identical in functionary. 

For one of ordinary skill in the art before the effective filling date of the claimed invention was made, it would have been obvious to know that the two methods are identical in functionary. One of ordinary skill in the art will appreciate that the invention would perform equally well with a graph database taught by Kolleri. One of ordinary skill in the art will appreciate that a graph database in the method in Kolleri may be broken into two or more databased based on different persons. As a further rationale, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it equally well to use either the claimed inventions or the method in Kolleri since doing this would amount to a simple substitution of one known element for another to obtain predictable results.

Regarding claim 3, 22, Kolleri discloses, wherein the interface on the computing device allows a display of verified images in the verified image gallery, wherein the displayed images are marked with an indication of verification (displaying the associated/identified image; see para.61).

Regarding claim 4, 16, 23, Kolleri discloses, wherein the computing device is operable to access an image from the verified image gallery for transmission to another computing device, wherein the transmitted image includes an indicator that the image is verified (transmitting the image; see 226 of fig.2 and para.65).

Regarding claim 6, 19, 25, Kolleri discloses, wherein the computing device is operable to edit an image stored in the general image gallery associated with the user to meet the criteria of a verified image, and wherein the match processor module is operable to store the edited image in the verified image gallery (“a ratio of the area of a face in the image to a total area of the image can be adjusted to permit only face images captured by the camera of a mobile device”, in order to improve the accuracy if an image captured and improve the confidence levels for face detection; see para.59; see fig.7, fig.8A[Wingdings font/0xE0]fig.8B, and para.123-128).

Regarding claim 7, 26, Kolleri discloses, wherein the verification includes determining biometric features from the facial image, comparing the biometric features with those of the template image, and verifying if the biometric features exceed a predetermined threshold in comparison to the template image (see 216 of fig.2 and para.60).

Regarding claim 8, 18, 27, Kolleri discloses, wherein the verification includes determining whether there is another person in the facial image, or whether the facial image does not show any persons (“an image can be analyzed to determine whether the image depicts a human face before a facial recognition engine is used to attempt to identify facial features in the image”; see para.130).

Regarding claim 9, 28, Kolleri discloses, wherein the computing device is a mobile device including a camera (see 116 of fig.1).

Regarding claim 10, 29, Kolleri discloses, wherein a time stamp is applied when the image is obtained by the application on the computing device (see “a time at which an image is received can be stored in association with the geographic location of the image” in para.108; see “The geographic location can be a geographic location of the mobile device at the time the received image was captured by the mobile device” in para.96).

Regarding claim 11, 30, Kolleri discloses, wherein the computing device is operable to edit the image, and wherein a time stamp is applied when the image is edited (see para.108; see para.96).

Regarding claim 12, 31, Kolleri discloses, wherein the computing device is operable to display a message board including indicators of a message from another user and an indicator that a verified image of the another user is attached to the message (see 220 of fig.2 and para.62).

Regarding claim 13, Kolleri discloses a computing device including an application operable to provide verification of an image of a user, the computing device comprising: a display (see 114 of fig.1); a camera operable to capture an image (see 116 of fig.1); a controller operated by the application to: capture an image (see 210 of fig.2 and para.54); verify whether the image shows the user based on biometric features in comparison to biometric features of a template image of the user (see 216 of fig.2 and para.60); storing the image as a verified image of the user (see 218 of fig.2 and para.61).

Regarding claim 14, Kolleri discloses the computing device of claim 13, further comprising a transceiver, wherein the controller is further operable by the application to display verified images from a verified image gallery associated with the user, and allow the user to select one of the verified images to be sent to another device via the transceiver (see para.231, lines 12-14).

Regarding claim 15, Kolleri discloses the computing device of claim 14, wherein the displayed verified images are marked with an indication of verification (see the check mark 1816 of fig.18A).                                                                                                                                                                                                                                                                         

Regarding claim 20, Kolleri discloses a method of verifying the identification of an image of a user comprising: storing a template image associated with the user in a template image database (see 114 of fig.1; see 214 of fig.2 and para.57); receiving a facial image from a computing device operated by the user (see 120 of fig.1; see 210 of fid.2 and para.55); determining identifying features from the facial image via a facial feature extractor module (see 140 of fig.1; see 212 of fig.2 and para.56); and verifying the facial image with the identity of the user by comparing the identifying features with those of the stored template image via a match processor (see 140 of fig.1; see 216 of fig.2 and para.60).

Response to Arguments
6.	Applicant’s arguments, with respects to claims 1, 13, and 20, filed on 09/27/2022, have been fully considered but they are not persuasive. 

6-1.	On page 9 of applicant’s response, applicant argues:
“Kolleri does not disclose a general image gallery associated with the user. In fact, Kolleri teaches away from association of unverified images in a general image gallery associated with the user. Paragraphs 65-66 of Kolleri disclose that a new profile is created when an image is received that does not depict the same person. As detailed in paragraph 66, when the new profile is created, a new node is created for the photographed person with a unique identifier for that person. The storage of the new profile and associated image is not a general image gallery that is associated with the original user who was depicted as now recited by the amended claims.”

The examiner respectfully points out that applicant is misinterpreting the method in Kolleri for at least the following reasons. In the first instance, the method of Kolleri does not only disclose “that a new profile is created when an image is received that does not depict the same person. As detailed in paragraph 66, when the new profile is created, a new node is created for the photographed person with a unique identifier for that person.” But also, Paragraphs [0066] of Kolleri discloses: “At 230, the new profile information is stored in the data store in association with the image received from the mobile device. In an embodiment where the data store is a graph database, storing the new profile information can comprise creating one or more new nodes and/or relationships in a graph data structure in the graph database.” In the second instance, as explained in the rejections of the claims, Fig.9 of Kolleri discloses graph data structure of a graph database owned by owner 912. As detailed in paragraph 66, when an image is received that does not depict the same person/owner, a new profile/node 910 is created, wherein new node 910 is still associated with owner 912, as shown in fig.9 and paragraphs [0134]—[0145]. Therefore, the argument is persuasive.


6-2.	On page 9 of applicant’s response, regarding claims 6, 19, and 25, applicant argues:
“However, paragraph 59 relates to adjustments for features that are required to be identified in order to confirm a received image. Paragraph 59 does not describe editing the image itself, it relates to editing criteria for comparison such as confidence levels, and limits on pitch and yaw.” 

The examiner respectfully disagrees with the applicant’s argument. It is because, to improve the accuracy if an image captured and improve the confidence levels for face detection, Kolleri discloses “In a particular embodiment, a ratio of the area of a face in the image to a total area of the image can be adjusted to permit only face images captured by the camera of a mobile device.” In other words, Kolleri teaches that the area of a face in the image needs to be adjusted/edited to permit only face images captured by the camera of a mobile device. Therefore, the argument is persuasive.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        10/13/2022